UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22930 USCF ETF Trust (Exact name of registrant as specified in charter) 1999 Harrison Street, Suite 1530, Oakland, California 94612 (Address of principal executive offices) (Zip code) USCF Advisers LLP Mr. Stuart Crumbaugh 1999 Harrison Street, Suite 1530 Oakland, California 94612 (Name and address of agent for service) Registrant’s telephone number, including area code:(510) 522-9600 Date of fiscal year end: June 30 Date of reporting period: July 1, 2015 to June 30, 2016 ITEM 1.PROXY VOTING RECORD: Stock Split Index Fund USCF ETF TRUST July 1, 2015 to June 30, 2016 Issuer of Security Ticker Meeting Date CUSIP Item Matter Voted On Issuer or Shareholder Proposal Did Subadviser Vote on Behalf of Fund Fund Vote For or Against Management Recommendation Issuer of security Ticker Meeting date CUSIP Item Matter voted on Issuer or Shareholder Proposal Did Subadviser Vote on Behalf of Fund Fund Vote For or Against Management Recommendation Nippon Telegraph & Telephone Corporation NTT 6/24/2016 J24210106 1 Distribution of earned surplus Issuer No For For 2 Election of (12) Board members Issuer No For 2a Satoshi Miura For For 2b Hiroo Unoura For For 2c Hiromichi Shinohara For For 2d Jun Sawada For For 2e Kitsuyoshi Kobayashi For For 2f Akira Shimada For For 2g Tsunehisa Okuno For For 2h Hiroki Kuriyama For For 2i Takashi Hiroi For For 2j Eiichi Sakamoto For For 2k Katsuhiko Shirai For For 2l Sadayuki Sakakibara For For 3 Election of (1) Audit & supervisory board member Issuer No 3a Takao Maezawa For For Davita Healthcare Partners INC DVA 6/20/2016 23918K108 1 Election of Directors Issuer No For For 1a Pamela Arway For For 1b Charles Berg For For 1c Carol Davidson For For 1d Barbara Desoer For For 1e Paul Diaz For For 1f Peter Grauer For For 1g John Nehra For For 1h William Rober For For 1i Kent Thiry For For 1j Roger Valine For For 2 To ratify the appointment of KPMG LLP asthe Company'sindependent registered public accounting firm for fiscal year 2016 Issuer No For For 3 To hold an advisory vote to approve executive compensation Issuer No For For 4 To adopt and approve proposed amendments tothe Company's amended and restated bylaws to adopt proxy access Issuer No For For 5 To adopt and approve an amendment to the company's employee stock purchase plan Issuer No For For 6 To consider and vote upon a stockholder proposal regarding written consent Shareholder No Against For Columbia Sportswear Company COLM 6/10/2016 1 Election of Directors Issuer No For For 1a Gertrude Boyle For For 1b Timothy Boyle For For 1c Sarah Bany For For 1d Murrey Albers For For 1e Stephen Babson For For 1f Andy Bryant For For 1g Edward George For For 1h Walter Klenz For For 1i Ronald Nelson For For 1j John Stanton For For 1k Malia Wasson For For 2 To ratify the selection of Deloitte & Touche LLP asthe Company's independent registered public accounting firm for 2016 Issuer No For For 3 To approve, by non-binding vote, executive compensation Issuer No For For Amphenol Corporation APH 5/25/2016 1 Election of Directors Issuer No For For 1a Ronald Badie For For 1b Stanley Clark For For 1c David Falck For For 1d Edward Jepsen For For 1e Randall Ledford For For 1f Martin Loeffler For For 1g John Lord For For 1h Adam Norwitt For For 1i Diana Rearson For For 2 Ratification of Deloitte & Touche LLP as independent accountants of the company Issuer No For For 3 Advisory vote to approve compensation of named executive officers Issuer No For For 4 To approve an amendment to the restated certificate of incorporation Issuer No For For ITC Holdings Corp ITC 5/19/2016 1 Election of Directors Issuer No For For 1a Albert Ernest For For 1b Christopher Franklin For For 1c Edward Jpeson For For 1d David Lopez For For 1e Hazel O'Leary For For 1f Thomas Stephens For For 1g G. Bennett Stewart III For For 1h Lee Steward For For 1i Joseph Welch For For 2 To Approve, by non-binding vote, executive compensation Issuer No For For 3 Ratification of the appointment of Deloitte & Touche LLP as independent registered public accountants for 2016 Issuer No For For Gentex Corporation GNTX 5/19/2016 1 Election of Directors Issuer No For For 1a Fred Bauer For For 1b Leslie Brown For For 1c Gary Goode For For 1d Pete Hoekstra For For 1e James Hollars For For 1f John Mulder For For 1g Richard Schaum For For 1h Frederick Sotok For For 1i James Wallace For For 2 To ratify the appointment of Ernst & Young LLP as the company's auditors for the fiscal year ended December 31, 2016 Issuer No For For 3 To approve, on an advisory basis, compensation of the company's named executive officers Issuer No For For First Business FINL SVCS INC FBIZ 5/16/2016 1 Election of Directors Issuer No For For 1a Jan Eddy For For 1b John Silseth For For 1c Dean Voeks For For 2 To approve, in a non-binding, advisory vote, the compensation of the company's named executive officers Issuer No For For 3 To ratify the appointment of KPMG LLP as the company's independent registered public accounting firm for the year ending December 31, 2016 Issuer No For For Union Pacific Corporation UNP 5/12/2016 1 Election of Directors Issuer No For For 1a Andrew Card For For 1b Erroll Davis For For 1c David Dillon For For 1d Lance Fritz For For 1e Charles Krulak For For 1f Jane Lute For For 1g Michael McCarthy For For 1h Michael McConnell For For 1i Thomas McLarty, III For For 1j Steven Rogel For For 1k Jose Villarreal For For 2 Ratification of the appointment of Deloitte & Touche as the independent registered public accounting firm Issuer No For For 3 An advisory vote to approve executive compensation Issuer No For For 4 Shareholder proposal regarding executives to retain significant stock if properly presented at the annual meeting Shareholder No Against For 5 Shareholder proposal regarding independent chairman if properly presented at the annual meeting Shareholder No Against For RLI Corp RLI 5/5/2016 1 Election of Directors Issuer No For For 1a Kaj Ahlmann For For 1b Barbara Allen For For 1c Michael Angelina For For 1d John Baily For For 1e Jordan Graham For For 1f Charles Linke For For 1g F. Lynn McPheeters For For 1h Jonathan Michael For For 1i James Scanlan For For 1j Micdhael Stone For For 1k Robert Viets For For 2 Approval of the RLI Corp annual incentive compensation plan Issuer No For For 3 Non-binding advisory vote on executive compensation Issuer No For For 4 Non-binding advisory vote regarding frequency of advisory vote on executive compensation Issuer No 1 Year For 5 Ratification of the appointment of KPMG LLP as the company's independent registered public accounting firm Issuer No For For Mueller Industries, Inc MLI 5/5/2016 1 Election of Directors Issuer No For For 1a Gregory Christopher For For 1b Paul Flaherty For For 1c Gennaro Fulvio For For 1d Gary Gladstein For For 1e Scott Goldman For For 1f John Hansen For For 1g Terry Hermanson For For 2 Approve the appointment of Ernst & Young LLP as the company's independent registered public accounting firm Issuer No For For 3 To approve, on an advisory basis by non-binding vote, executive compensation Issuer No Against Against Astrazeneca PLC AZN 4/29/2016 1 To receive the company's accounts and reports of the directors and auditor for the year ended 31 December 2015 Issuer No For For 2 To confirm dividends Issuer No For For 3 To re-appoint KPMG LLP, London as auditor Issuer No For For 4 To authorize the directors to agree the remuneration of the auditor Issuer No For For 5 To re-elect Directors Issuer No For For 5a Leif Johansson For For 5b Pascal Soriot For For 5c Marc Dunoyer For For 5d Cori Bargmann For For 5e Genevieve Berger For For 5f Bruce Burlington For For 5g Ann Cairns For For 5h Graham Chipchase For For 5i Jean-Philippe Courtois For For 5j Rudy Markham For For 5k Shriti Vadera For For 5l Marcus Wallenberg For For 6 To approve the annual report on remuneration for the year ended 31 December 2015 Issuer No For For 7 To authorize limited EU political donations Issuer No Against Against 8 To authorize the directors to allot shares Issuer No For For 9 To authorize the directors to disapply pre-emption rights Issuer No For For 10 To authorize the company to purchase its own shares Issuer No For For 11 To reduce the notice period for general meetings Issuer No Against Against PPG Industries Inc PPG 4/21/2016 1 Election of Directors Issuer No For For 1a James Berges For For 1b Victoria Haynes For For 1c Michael McGarry For For 1d John Faraci For For 2 Approve the compensation of the company's named executive officers on an advisory basis Issuer No For For 3 Reapprove the performance goals under the amended and restated omnibus incentive plan Issuer No For For 4 Approve the amendment and restatement of the amended and restated omnibus incentive plan Issuer No Against Against 5 Ratify the appointment of PriceWaterhouseCoopers LLP as the company's independent registered public accounting firm for 2016 Issuer No For For 6 Shareholder proposal requesting that the board adopt a policy that gives preference to share repurchases relative to cash dividends Shareholder No For Against Allied World Assurance Company HLDGS, AG AWH 4/19/2016 H01531104 1 Election of Directors to serve until the 2017 Annual Meeting Issuer No For For 1a Barbara Alexander For For 1b Scott Camiani For For 1c Bart Friedman For For 1d Patricia Gunn For For 1e Fiona Luck For For 1f Patrick De Saint Aignan For For 1g Eric Schwartz For For 1h Samuel Weinhoff For For 2 To elect Scott A Carmilani as the Chairman of the Board of Directors to serve until the company's annual shareholder meeting in 2017 Issuer No For For 3 Election of member of the compensation committee to serve until the 2017 annual meeting Issuer No For For 4 To elect Buis Buergi AG as the independent proxy to serve until the conclusion of the company's annual shareholder meeting in 2017 Issuer No For For 5 To approve 2016 compensation for executives, as required under Swiss law Issuer No For For 6 To approve 2016 compensation for directors, as required under Swiss law Issuer No For For 7 Advisory vote on 2015 named executive office compensation, as required under US securities laws Issuer No For For 8 To aprpove the company's annual report and its consolidated financial statements and statutory financial statements for the year ended December 31, 2015 Issuer No For For 9 To approve the company's retention of disposable profits Issuer No For For 10 To approve the payment of dividends to the company's shareholders from general legal reserve from capital contributions Issuer No For For 11 To approve an amendment to the company's articles of association to reduce the company's share capital through the cancellation of a portion of shares held in treasury Issuer No For For 12 To approve a new $500 million share repurchase program Issuer No For For 13 To approve an amendment to the company's articles of association to extend the board of directors' ability to issue authorized share capital until April 19, 2018 Issuer No For For 14 To elect Deloitte & Touche LLP as the company's independent auditor and Deloitte AG as the company's statutory auditor to serve until the company's annual shareholder meeting in 2017 Issuer No For For 15 To elect PriceWaterhouseCoopers AG as the company's special auditor to serve until the company's annual shareholder meeting in 2017 Issuer No For For 16 To approve a discharge of the company's board of directors and executive officers from liabilities for their actions during the year ended December 31, 2015 Issuer No For For The Toronto- Dominion Bank TD 3/31/2016 87236Y108 1 Election of Directors Issuer No For For 1a William Bennett For For 1b Amy Brinkley For For 1c Brian Ferguson For For 1d Colleen Goggins For For 1e Mary Jo Haddad For For 1f Jean-Rene Halde For For 1g David Kepler For For 1h Brian Levitt For For 1i Alan MacGibbon For For 1j Karen Maidment For For 1k Bharat Masrani For For 1l Irene Miller For For 1m Nadir Mohamed For For 1n Claude Mongeau For For 2 Appointment of Auditor Issuer No For For 3 Approach to executive compensation *Advisory Vote* Issuer No For For 4 Shareholder proposal to simplify financial information Shareholder No Against For 5 Shareholder proposal for The Toronto-Dominion Bankto pay its fair share of taxes Shareholder No Against For Exponent, Inc EXPO 3/26/2016 30214U102 1 Election of Directors Issuer No For For 1a Michael Gaulka For For 1b Paul Johnston PHd For For 1c Karen Richardson For For 1d Stephen Riggins For For 1e John Shoven PHD For For 1f Debra Zumwalt For For 2 To ratify the appointment of KPMG LLP, an independent registered public accounting firm,as independent auditor for the fiscal year ended December 30, 2016. Issuer No For For 3 Advisory vote to approve the compensation of the company's named executive officers for fiscal 2015 Issuer No For For Starbucks Corporation SBUX 3/23/2016 1 Election of Directors Issuer No For For 1a Howard Schultz For For 1b William Bradley For For 1c Mary Dillon For For 1d Robert Gates For For 1e Mellody Hobson For For 1f Kevin Johnbson For For 1g Joshua Cooper Ramo For For 1h James Shennan Jr For For 1i Clara Shih For For 1j Javier Teruel For For 1k Myson Ullman For For 1l Craig Weatherup For For 2 Advisory resolution to approvethe Company's executive compensation Issuer No Against Against 3 Approve amendment and restatement ofthe Company's executive management bonus plan Issuer No For For 4 Ratification of selection of Deloitte & Touche LLP asthe Company's independent registered public accounting firm for fiscal 2016 Issuer No For For 5 Adopt proxy access bylaw Issuer No Against For 6 Review policies related to human rights Issuer No Against For Tractor Supply Company TSCO 3/7/2016 1 Election of Directors Issuer No For For 1a Keith Halbert For For 1b George MacKenzie For For 1c Cynthia Jamison For For 1d Edna Moprris For For 1e Johnston Adams For For 1f Mark Weikel For For 1g Peter Bowley For For 1h Gregory Sandfort For For 2 To ratify the appointment of Ernst & Young LLP asthe Company's independent registered public accounting firm for fiscal year ending December 31, 2016. Issuer No For For 3 Say on Pay - An Advisory vote to approve executive compensation Issuer No For For Apple Inc AAPL 2/26/2016 1 Election of Directors Issuer No For For 1a James Bell For For 1b Tim Cook For For 1c Al Gore For For 1d Bob Iger For For 1e Andrea Jung For For 1f Art Levinson For For 1g Ron Sugar For For 1h Sue Wagner For For 2 Ratification of the appointment of Ernst & Young LLP as Apple's independent registered public accounting firm for 2016 Issuer No For For 3 An advisory resolution to approve executive compensation Issuer No For For 4 Approval of the amended and restated Apple Inc 2014 employee stock plan Issuer No Against Against 5 A shareholder proposal entitled "Net-Zero Greenhouse Gas Emissions by 2030" Shareholder No Against For 6 A shareholder proposal regarding diversity among senior management and board of directors Shareholder No Against For 7 A shareholder proposal entitled "Human Rights Review - High Risk Regions" Shareholder No Against For 8 A shareholder proposal entitled "Shareholder Proxy Access" Shareholder No Against For Franklin Resources, INC BEN 2/17/2016 1 Election of Directors Issuer No For For 1a Peter Barker For For 1b Mariann Byerwalter For For 1c Charles Johnson For For 1d Gregory Johnson For For 1e Rupert Johnson, Jr. For For 1f Mark Pigott For For 1g Chutta Ratnathicam For For 1h Laura Stein For For 1i Seth Waugh For For 1j Georffrey Yang For For 2 To ratify the appointment of PriceWaterhouseCoopers LLP as the company's independent registered public accounting firm for the fiscal year ending September 30, 2016 Issuer No For For 3 A shareholder proposal regarding the issuance of a climate change report Shareholder No Against For New Jersey Resources Corporation NJR 1/20/2016 1 Election of Directors Issuer No For For 1a Lawrence Codey For For 1b Laurence Downes For For 1c Robert Evans For For 1d Alfred Koeppe For For 2 To approve a non-binding advisory resolution approving the compensation of named executive officers Issuer No For For 3 To ratify the appointment of Deloitte & Touche LLP asthe Company's independent registered public accounting firm for the fiscal year ending September 30, 2016 Issuer No For For Allied World Assurance Company HLDGS, AG AWH 12/9/2015 H01531104 1 Election of Directors Issuer No For For 1a Patricia Guinn 1b Fiona Luck 2 To approve the 2015 compensation for the new directors Issuer No For For The Hain Celestial Group, INC HAIN 11/19/2015 1 Election of Directors Issuer No For For 1a Irwin Simon For For 1b Richard Berke For For 1c Andrew Heyer For For 1d Raymond Kelly For For 1e Roger Meltzer For For 1f Scott O'Neil For For 1g Adrianne Shapira For For 1h Lawrence Zilavy For For 2 On an advisory basis, the compensation awarded to the named executive officers for the fiscal year ended June 30, 2015 Issuer No For For 3 The ratification of the appointment of Ernst & Young LLP to act as registered independent accounts of the company for the fiscal year ending June 30, 2016 Issuer No For For 4 A stockholder proposal regarding proxy access Shareholder No For For Cal-Maine Foods, INC CALM 10/2/2015 1 Election of Directors Issuer No For For 1a Adolphus Baker For For 1b Timothy Dawson For For 1c Letitia Hughes For For 1d Sherman Miller For For 1e James Poole For For 1f Steve Sanders For For 2 Ratification of Frost PLLC as independent registered public accounting firm of the company Issuer No For For Open Text Corporation OTEX 10/2/2015 1 Election of Directors Issuer No For For 1a P Thomas Jenkins For For 1b Mark Barrenechea For For 1c Randy Fowlie For For 1d Gail Hamilton For For 1e Brian Jackman For For 1f Stephen Sadler For For 1g Michael Slaunwhite For For 1h Katarine Stevenson For For 1i Deborah Weinstein For For 2 Re-appoint KPMG LLP, chartered accountants, as independent auditors for the company Issuer No For For 3 To amend and restate the company's stock purchase plan Issuer No Against Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. USCF ETF Trust By: /s/ John P. Love John P. Love President and Principal Executive Officer Date: August 29, 2016
